Welcome
I should like to welcome to our distinguished visitors' gallery Mr Rolandas Paksas, the President of Lithuania, who today in Brussels makes his first official visit outside Lithuania since his recent election.
The sole item on today's agenda is the war in Iraq.
(Various Members on the centre and left held up placards denouncing military intervention in Iraq)
Colleagues, I know there are very deep feelings on this matter, but I ask that today, as a Parliament, we act with decorum and dignity in the light of the seriousness of the situation.
Mr President, very briefly, if I may take the floor on a point of order, holding a debate such as that you have arranged is laudable, but parliaments should express their position by means of a vote. We should offer the various groups the opportunity to table resolutions and express the conclusion of this debate through a vote. Otherwise, our debate will have no effect.
Mr President, I endorse this statement. I believe we need a resolution in order to define Parliament's position on a war that is going to destroy a nation.
(Applause from the left)
I wish to point out to you that the convening of a meeting like this one is at the discretion of the President, but subject to consultation with the Conference of Presidents. There has been an agreement to hold this extraordinary sitting today.
Next week we will have the opportunity to hear Prime Minister Simitis and President Prodi, and, if the groups and the Members so wish, they may express themselves then in the form of a resolution and a vote. The decision taken by the Conference of Presidents on today's sitting was for a debate without a resolution. I shall follow that decision and respect the procedures involved.
I give the floor to Mr Papandreou, President-in-Office of the Council.
Mr President, ladies and gentlemen, honourable Members, I know that feelings are running high today and I realise how important the initiatives taken by the European Parliament over recent weeks were, as we all tried to help bring about a diplomatic and peaceful resolution to the crisis in Iraq. Feelings are running high because, when diplomacy ends and war begins, it is a sad, disappointing moment.
As the President said, the Iraqi crisis has been the cause of numerous heated debates within our House, within the international community and within the UN. We have been working on a common basis, towards a common objective, as expressed on at least two different occasions, at the External Relations Council and later, at summit level: the objective of disarmament and full compliance with UN resolutions and, at the same time, the need to exhaust all diplomatic efforts before resorting to violence.
The Greek Presidency supported this objective; we took initiatives and we met all our permanent and non-permanent members of the UN Security Council on numerous occasions. We also had several meetings with the leaders of the United States, Kofi Annan and the inspectors. Both the presidency and other members of the Council acting on our behalf made numerous trips to the Arab countries in the Middle East, where we and Mr Chris Patten, who travelled with us, met the Ministers for Foreign Affairs of the Arab states and the leaders of the Arab League in Sharm el Sheik. We organised an important initiative to send a specific message to Iraq on behalf of the Arab League which got started but unfortunately petered out, and discussions at home about where we go from here, what we do next and how we deal with this crisis were also fraught with difficulty.
This is not the time to go into details, nor is it perhaps the time to apportion blame as to which opportunities the international community took advantage of and which it did not as it tried to foster a peaceful solution to this conflict. However, what I would say is that we had a heated debate which will have important results and serious repercussions on future developments. We need to examine the implications of this crisis within the European Union and the international community and the UN and decide how to tackle them.
I should like to point out that the stands taken by the Ministers for Foreign Affairs when they met the other day highlighted these disagreements, these differing perceptions as to what constitutes a just war. Differing opinions were expressed about the expediency of intervention, about the repercussions of intervening or not intervening and about stability in the region. And yet, within these disagreements the President spoke of - and why try and hide the fact, they are a matter of public record - the presidency, all of us, especially the Council and the European Parliament, now need to decide where we go from here. Because the fact of the matter is that hostilities have now begun.
One of our prime considerations as we decide what to do next, as Mr Cox quite rightly pointed out, is that the crisis should be used as a springboard for serious thought. That is what both we and the overwhelming majority of European Union citizens want; serious thought about institutional reform and the basic political will to unite behind a single foreign policy, a European Union foreign policy which speaks with a united, effective voice on international affairs, at international level, on the international stage.
Secondly, we need to examine the problems the Gulf will face in the immediate future, problems such as a possible humanitarian crisis. To paraphrase ?ofi Annan at the Security Council yesterday, the international community will perhaps finally unite around the fate of the Iraqi people. In truth, at the meeting of Ministers for Foreign Affairs, at the Council meeting the other day, which was an informal but nonetheless important session, a number of approaches were proposed which will need to be examined and which will guide us as we decide where we go from here.
First of all, we have to address the huge humanitarian problems which the war in Iraq will create, especially its repercussions on neighbouring countries and the problems which the European Union itself may face from a wave of refugees.
A second important consideration is the need to secure the sovereignty and territorial integrity of Iraq.
A third important problem is the stability of the region as a whole. A war can destabilise and cause problems for neighbouring countries, one of which, Turkey, is a candidate country of the European Union. We had the opportunity at the European Parliament in Strasbourg a few days ago to debate the Kurdish question and the fear that this crisis has perhaps opened up another front in the war. At the same time, however, we need to consider what the repercussions of this war will be, what repercussions it will have on Turkey itself, because we need to safeguard its progress towards Europe and its reform movement.
Another important consideration for the region, for stability in the Middle East, is the Middle East problem and the peace process itself. As far as this process is concerned, the European Union is unanimously behind the so-called roadmap, which it wants not just published but implemented as quickly as possible. Whatever happens in Iraq, we need to highlight the supremely important role of the United Nations in the overall process. Luckily, there is unanimity here too. Even if we were unable recently to keep the UN at the forefront, let us try and do so from now on and ensure that the UN has the standing it deserves.
I think that, within this, we shall face another two important issues. First, trans-Atlantic relations, relations between the European Union and the United States. As we all know, trans-Atlantic relations have been through - is still going through - a serious crisis. Of that there can be no doubt. It is therefore time for an honest discussion of today's real problems and challenges, an honest discussion of how we intend to deal with major issues, from weapons of mass destruction to the environment, poverty and inequality; now is the time for honest dialogue with the United States, a dialogue which, we hope, will help us find a way of really cooperating on security, on promoting real peace and on real global governance based on the common values of the European Union, values which we share in the European Union, values which underpin the Community in which we live.
The fact that we have been cooperating very closely with the Arab world over recent weeks is also extremely important. This cooperation, Mr President, honourable Members, has shown that the conflict in Iraq is not and must not be a cultural war or conflict. On the contrary, we must strengthen these ties with the Arab and Muslim world. We need an in-depth cultural dialogue here, a cultural dialogue which will pinpoint the problems of mankind for which we are jointly responsible and allow us, within this joint responsibility, to discuss the best ways of dealing with these issues and the common values which will guide us as we do so.
I should like to say here that I have a feeling, perhaps a ray of optimism on this dark and difficult day, that it is the will of the Member States and, I believe, of our citizens, that the crisis in Iraq - which has given rise to so much discussion and will surely continue to do so over coming weeks and months, perhaps even years - should now be used as a springboard by the European Union for drawing important conclusions about its own institutions, about our role, about the challenges we face and about how we can deal with this situation more effectively. All I can say is that this is the feeling I had, that this is the will which was expressed during discussions at the External Affairs Council the other day. A feeling that, even though we are of course bitter and disappointed about our failure to agree on Iraq, we should not let this divide us and we should focus on where we can take unified action by analysing these problems and moving on.
I am sure that this message, this objective will be supported by the European Parliament, which has fought long and hard for the common foreign policy, a stronger European presence on the international stage and the integration of the European Union, and which will play a decisive role here. Ladies and gentlemen, thank you very much, I look forward to receiving your comments.
Mr President, as you said earlier, last week the Parliament debated the crisis in Iraq for almost four and a half hours. It was a very good and responsible debate. One week on, from the Commission's point of view, I am frankly not sure what I can usefully add to what I said last week, but that sort of consideration has very rarely encouraged politicians to keep quiet.
(Laughter and applause)
President. Or even university chancellors!
Patten, Commission. But at least I will spare the President this speech in Latin!
I can offer briefly one or two additional thoughts which I hope will provide some context for the rest of this debate and which, I am sure, Mr President, you were entirely right to call with the agreement of the presidents of the groups.
This debate takes place against an extremely sombre background. Whatever the outcome of the war that has started in Iraq - and we must all pray that the military phase will be as short and as bloodless as possible - there can be no denying that this has been a very bad passage for the common foreign and security policy; a very bad passage for the European Union as a whole; a very bad passage for the authority of the UN, for NATO and for transatlantic relations.
I just pause to make one point about transatlantic relations. Most of the things that we want to achieve as Europeans, we are more likely to be able to achieve if we are able to work with the United States.
(Applause)
It is equally the case that most of the things that America wants are more likely to be achieved if America can work with the European Union.
(Applause)
And finally, it is unarguably the case that the world is better served in terms of prosperity, security and stability when America and the European Union work together.
(Applause)
So the future of transatlantic relations is a matter of real concern to all of us and it was of course entirely appropriate that the Foreign Minister referred so eloquently to that issue during his remarks.
The Greek Presidency made heroic efforts to maintain a common position. The European Council's declaration of 17 February was, in my view, extremely well judged. Member States agree about the threat of proliferation of weapons of mass destruction; they agree on the need for full and effective disarmament of Iraq; they agree that the United Nations must remain at the centre of the international order; they agree, indeed, that force should only be used as a last resort. However, they disagreed - all too publicly - about when that point had been reached.
How can we now pull things together again? How can we emerge not just healed but strengthened from the trials of the last few weeks?
We should remind ourselves how closely and effectively we are cooperating - not just within the European Union but across the Atlantic - on a host of international issues. We should redouble our efforts.
In the Balkans, for example, we are working flat out for economic and political stabilisation. I was in Serbia last week and I witnessed the determination of men and women there to ensure that that the fragile stability that prevails should not be set back by the despicable murder of Zoran Djindjic. I hope that at the European Council later today and tomorrow, heads of government will renew their pledge to maintain the momentum of development and of association between these countries and the European Union.
We must also maintain unrelenting concentration on Afghanistan, on which we had a donors' meeting here in Brussels at the beginning of the week: a recognition of how prominent a part we are playing under UN auspices in the reconstruction in that country, which still faces appalling problems. After the fighting of 2001, the European Union pledged that it was there for the long haul, to help deliver stability and sound government. This House helped to ensure that we put resources behind that pledge. We must remain true to it.
I repeat what I said to this House last week, that we must also maintain the momentum of our own enlargement. The decision to bring in ten new Member States is not some whim, which might be called into question by unrelated events. It is a strategic choice for our continent. And it is a choice of historic proportions. We must press forward undaunted, just as we must press forward with the work we announced in our paper last week on Wider Europe. That communication set out a vision about how our neighbours, not just to the east but to the south, too, can expect to share in our prosperity and stability if they are ready to align themselves on our values and on our legislation. Our proposals for 'Wider Europe' mean the creation of a common economic and social space where all countries enjoy full membership of the internal market and, potentially, share in the four freedoms.
We must press forward, too, with the Middle East peace process. It is encouraging that the President of the United States is now ready to proceed with the road map towards a two-State solution that was prepared, I have to say, several months ago within the international quartet. But we must ensure that this means the urgent implementation of these ideas, not a long discussion with the parties about their validity. Such discussions have proved to be endlessly frustrating in the past, as the parties have sought to impose incompatible conditions upon their cooperation. We really cannot allow this peace process, once again, to be subject to conditional sequencing so that in practice there is no peace but more bloodshed.
(Applause)
More immediately, the whole European Union must strive to build on what we share in our approach to the conflict now beginning in Iraq. The Commission has been working hard behind the scenes, in cooperation with international agencies, to contribute to the humanitarian assistance that may be needed. I have discussed these issues myself in Jordan, Turkey and Iran in recent weeks.
ECHO, the Commission's Humanitarian Aid Office, has reinforced its presence in the region. There are now five permanent expatriate technical assistants in the Amman Regional office covering Iraq and the whole of the Middle East, an additional expert based in Jerusalem and a seventh one on standby in Amman. ECHO has also kept regular contact with the main humanitarian organisations such as the International Committee of the Red Cross and the UN High Commissioner for Refugees.
Since January this year, ECHO has carried out three missions to Iraq itself to assess the situation and prepare for possible operations. It has also conducted several missions to neighbouring countries.
Besides the EUR 15 million that had been earmarked for humanitarian operations in Iraq in 2003, the Commission has, of course, delegated authority to approve fast track aid for a further EUR 3 million in less than 72 hours. If there were a crisis in a neighbouring country, it would be possible to agree another EUR 3 million for that purpose, too. Depending on the scale of the needs, we may need to apply for additional funds for humanitarian purposes from the emergency reserve.
On the basis of previous experience - ECHO has been providing humanitarian aid to Iraq since 1992 - we expect that the Commission's contribution is likely to be focused on health, on water and on sanitation. Some international organisations and NGOs are also predicting food shortages, with disruption of the Oil for Food programme. That is something we may need to look at in due course, if the problem emerges.
In all this effort, ECHO will work closely with UN agencies, and will participate in on-the-spot information exchanges. I should like to add one point here. Nobody in this House, I am sure, under-estimates the courage and commitment of our humanitarian aid teams in the field. I think all of us have good reason to be proud of them, proud of the work they have already done in that region and proud of the work which, alas, they have to do in all too many parts of the world.
(Applause)
We must also do all that we can to help Turkey cope with the political pressures generated by recent events, and to help Iraq's other neighbours, too - from Jordan and Syria to Iran. As I said earlier, during my recent trips to the region I had a chance to gain a better understanding of the impact that war on Iraq could have on these countries. The Commission will continue monitoring and assessing the situation closely and would look, with the Council, at possible EU responses.
In the present circumstances, I am bound to say that I am extremely pleased that we have taken the initiative to develop our relationship with Iran, not in an ill-informed way, not overlooking the disagreements we have with that country. I think trying to develop our relationship with Iran makes considerable sense.
In an article earlier this week a respected newspaper columnist reminded us that after the plagues and misfortunes had streamed from Pandora's box, Hope remained behind to assuage the afflicted. So perhaps we should hold onto hope that the war will be over quickly, and with minimum casualties - a point felt especially strongly, whatever your views on the conflict, by all those with fellow countrymen and women engaged in the fight.
(Applause)
We should hope as well that it will be possible to deliver humanitarian aid quickly and effectively, under international auspices, where it is most needed. We should hope that the political and economic reconstruction of Iraq can begin soon, again under international auspices. A point I made explicitly last week - perhaps the House will excuse me for repeating it - was that if post-war Iraq is managed under a UN mandate like East Timor, Kosovo and Afghanistan, I hope that it will be recognised in those circumstances and that part of the credit for that should go to those who have insisted on it from the outset.
We should hope, then, that reconstruction under international auspices can begin, guaranteeing Iraq's territorial integrity and providing for Iraqi ownership of the process. We should also hope that those who believe that the real choice in the Arab world lies between pro-western despotism and anti-western democracy are wrong; hope that the regional repercussions will be benign - or, if they are damaging, that they will be contained; hope that the current crisis will serve to galvanise the Middle East peace process after a desperately bleak period in which things have drifted backwards; hope that those who believe that this war will strike a blow against international terrorism - rather than stoking the flames of it - are right; and hope, finally, that those many institutions and relationships which have been tested in the fire in recent weeks, including the European Union and the common foreign and security policy, will emerge strengthened by a renewed recognition of how badly we need the apparatus of international governance.
I should like to leave the House with this last thought: the challenge that we face today, the challenge that we will face in the coming weeks and months, goes far beyond what Winston Churchill once called 'the thankless deserts of Mesopotamia'. We face a very clear choice in the coming months. Are we to go back to the way the world was run, or not run, in the nineteenth century - a world of rival national sovereignties and balances of power? Or do we try to rebuild the institutions and habits of global governance which have been so painfully constructed in the last half-century? That is the clear choice which is going to face us. I know which side of the argument I come down on.
(Applause)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, when issues of war and peace are at stake, they have a profound effect on us - on our minds, our intellects, our hearts and our emotions. What I ask of all of us is that we conduct this difficult debate with an attitude of mutual respect, taking the approach that - even when our opinions differ - we are all men and women of goodwill. The reason why I say this with such emphasis is that, here in the European Parliament, when fundamental issues concerning Europe's future were at stake, we have always eventually managed to reach a common position. While there is dispute concerning the crisis in Iraq, we must not allow ourselves to be divided on fundamental issues here in this European Parliament; on the contrary, where those fundamental issues are concerned, the road into the future is one on which we must journey together.
(Applause from the right)
Ladies and gentlemen, when we, in our present situation, consider what is happening tonight, we have to get to the root causes of it. Let me repeat: what is happening tonight, and what will be happening over the coming days and weeks, would not be happening were it not for Saddam Hussein's criminal regime, with its torture, its secret service, its murders and assassinations. It is Saddam Hussein who is responsible for the developments that are going on around us.
(Applause from the right)
We regret the fact that the UN Security Council was not able to agree on the attitude to take to the disarmament of Iraq.
(Interruption: And why was that?)
We really do regret that most deeply. Pope John Paul II ...
Yes, he is indeed, on this issue, closer to some than to those who would criticise me for quoting him - Pope John Paul II has said through his spokesman: 'Those who decide that all peaceful means made available by international law are exhausted assume a grave responsibility before God, before their conscience, and before history.' The American President, George Bush - having had the experience of 11 September, which, in terms of American psychology, means that America is at war - does indeed assume that responsibility, and, above all, assumes it together with others. President Bush has said tonight: 'We have no ambition in Iraq except to remove a threat and restore control of that country to its own people.'
If this is to be the objective, then our group is right behind him; this is something about which one cannot be neutral.
(Applause from the right)
Ladies and gentlemen, there is no cause for anti-Americanism. Although I am speaking here as a European, that is something I can say as a German. We would have wanted action to be taken via the United Nations, but at a time when we face the threat of anti-Americanism, we must not forget that it was the Americans who liberated the people who remained in the Nazi's concentration camps.
(Applause from the right)
Today, we recall how it was an American President, Ronald Reagan, who, in the mid-Eighties, said: 'Mr. Gorbachev, break the wall down!' - and was patronised for it. At the time, that struck many people as ridiculous, as a mirage, yet without the Americans - and of course without Gorbachev - this transformation in Europe would not have been possible. It is that that we must remember today.
(Applause from the right)
I can tell you, though, ladies and gentlemen, in all seriousness, there is much about a global power such as America that is worthy of criticism, and there is much, too, with which we do not agree. We would not think it right for there to be only one great power left in the world, with the others no longer capable of bringing any influence to bear. That is why, in these difficult hours, what is required of us Europeans ourselves is that we criticise the Americans less, but ask ourselves, as Europeans, more what we can do in order to be united, strong and capable of influencing our American friends. That is the responsibility that we ourselves bear today.
(Applause from the right)
I unreservedly endorse what Mr Papandreou and Commissioner Patten have said, that we must now urge our American friends not to let a peace settlement in the Middle East be only a matter of words. Israel has the right to live within secure borders, but the Palestinian people, too, have the right to live within secure borders, and with dignity, and we - Europeans and Americans together - must now do our part to bring that about.
(Applause from the right)
Ladies and gentlemen, let me conclude by referring to the European Union's great achievement, which is the reason why I appeal for us not to allow ourselves to be divided, whatever our disagreements about the matter in hand. This Europe, this European Union, lives in peace today because, in our European Union, it is the law that holds sway, and not the law of the strong. Let us in future do everything possible to prevent axes from being again established between capitals, with one city ranged against the other; instead, we Europeans must act as a Community. That is what we must require of ourselves at the present time.
(Applause from the right)
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, these are grave times. The chronicle of a war foretold is becoming reality. On behalf of my group, the Socialist Group, I profoundly regret the failure of the peaceful approach and I hope that there is no mass destruction of the civilian population, bringing a trail of death and destruction to a population a half of which is under fifteen years old.
The Iraqi people are suffering a twin punishment: the punishment it suffers under Saddam Hussein, and the additional punishment of an unjust war. In the face of this extremely serious situation, we once again call on the governments of the Member States of our Union and of its future members not to participate in a unilateral pre-emptive war which is morally and legally dubious and which is contrary to the wishes of the majority of Europeans.
(Applause from the left)
Our group would like once again to call on the European Council to meet today to increase its efforts, to overcome the current division and to find a single European voice.
Our Union is a community of values governed by law and the Member States are obliged to abide by the solidarity and mutual commitments laid down in the Treaties and which lie behind the CFSP.
Our current situation is really very difficult. The European Union is divided, the United Nations is in deadlock and we are witnessing the philosophy of the unavoidable war. However, we must not indulge in pessimism or defeatism.
Mr Michel Rocard has rightly said that none of our governments questions that Saddam Hussein is a dangerous war criminal, who in the past has sought to acquire weapons of mass destruction by any possible means, that his word and his signature cannot inspire confidence and that the dictator must be subjected to the justice of the International Criminal Court - something which this Parliament voted for in January with the opposition of the PPE-DE. This is something we must persevere with. The difference between us is in the rhythm and the means. In other words, we must be able to ask ourselves why we Europeans have become so radically divided. And that is our responsibility. And in this regard I share the view of the President of the Party of European Socialists, Robin Cook, who said in the House of Commons that our interests are better protected by means of multilateral agreements and by a world order governed by rules rather than by unilateral actions.
(Applause from the left)
Ladies and gentlemen, the question is not whether or not we are friends of the United States. We are loyal partners and not servants.
(Applause from the left)
The difference at the moment is that we do not share the Bush Administration's doctrine of pre-emptive attack. And I do not accept that Jimmy Carter is any less American because he argues that this war is unjust. That is absolutely absurd.
(Applause from the left)
And there is a further element, and that is that the current United States administration wishes to redraw the entire map of the Middle East, a century after the two European colonial powers - Great Britain and France - carved up the Middle East with a ruler and pen, and one only needs to look at the map. There is no place for this in today's world. And what is absolutely obscene is that we are told, as we all know, that the market for the reconstruction of Iraq is already shared out - and at the head of the queue is the company which was presided over by the Vice-President of the United States until two years ago. This is unacceptable.
Commissioner, my group will vote for humanitarian aid administered by civilians in Iraq. With regard to reconstruction, we will have to discuss this, but it should not fall to us to pay for the damage caused by others, as is happening for example in the case of Palestine.
(Applause from the left)
This is therefore a responsibility for the Commission.
And if you will allow me: I appreciate that, following 11 September, there is fear in the United States, but a great American, a great American President, Franklin Delano Roosevelt, at the moment when he launched the United States into the noble cause of liberating Europe - with the exception of my country unfortunately - said that the only thing we have to fear is fear itself. And therefore we cannot live in fear and terror. We must live in a positive way.
And when we call for dialogue with other cultures, I must say to you, Mr Poettering, that dialogue with Islam - not only with the Arab people - must be based on something positive, and the great Arab poet from my country, from Cordoba, Ibn-Hamz de Córdoba, said rightly that the flower of war is infertile, and that is something we must bear very much in mind.
(Applause from the left)
Dialogue cannot begin on the basis of threats and war.
Allow me to add, in relation to what happened in the Security Council - and there are many countries which have refused to bow to pressure - that, as Robin Cook has also said, we cannot ignore the essential fact, and that is that, if we really believe in an international community based on binding rules and institutions, we cannot simply forget about them when their results do not suit us. This is an essential point.
If we believe in the United Nations, we must support it and we must strengthen it. We cannot unilaterally take the responsibility of saying that what has been done so far makes no sense. If we all want peace, if we are against bloodthirsty tyrants, if we are in favour of an active policy of destroying weapons of mass destruction, we must be able, Mr President-in-Office of the Council, to unite ourselves once again, and what my group respectfully asks is that you deliver this message, this demand, supported by millions of our fellow European citizens, so that the European Council speaks clearly, and so that we are capable of uniting and also of seriously relaunching the Middle East peace process - which is absolutely essential - and ensuring our future as a strong, consolidated and capable European Union in our own eyes and in the eyes of the world.
(Applause from the left)
Mr President, this is not a just war. Liberal Democrats have consistently argued in this House that war would be justified only as a last resort, if inspections had failed and if it were explicitly authorised by the UN Security Council.
We prefer the force of argument to the argument of force. Nonetheless, much as we abhor Saddam Hussein's regime, we deeply regret that as we breakfasted in Brussels the bombs were falling on Baghdad. I hope, for the sake of the Iraqi people and for the sake of our troops doing their duty as professional soldiers, that this war will be as swift and as bloodless as possible.
In the absence of UN legitimacy and moral authority there is a duty on the countries prosecuting this war to do so in a way that is consistent with international norms and conventions. That means not using disproportionate force, not using the cluster bombs that drop small mines around the place, not using the incapacitating gas such as that used in the theatre in Moscow, not using the devastating MOAB bomb where air burst and mushroom clouds caused mass destruction. They might also take care not to litter the Iraqi desert with depleted uranium.
(Applause from the ELDR Group)
Once this war is over it will be imperative that the United States and the United Kingdom shoulder their responsibilities in rebuilding rapidly a peaceful, stable and prosperous Iraq for the inhabitants who have suffered so terribly under our sanctions regime. This will require the lifting of sanctions and immediate humanitarian aid. It means uniting the different communities of Iraq and the building of stable institutions to secure the future. Beyond that, they also need to establish a criminal tribunal for the crimes of the Iraqi regime and they must give back control of the oil fields to the Iraqi people.
If those countries can bring the same conviction and determination to the solution of the Israeli-Palestine conflict and the same zeal to eliminating their own weapons of mass destruction, as they demand of the Iraqis, then we might make progress. It is important that the US does not act unilaterally in deciding the fate of Iraq. Once this war is over, the European Union must be a standard bearer for humanitarian values. We must be broadminded and generous and assume fully our responsibilities in the rebuilding of Iraq. This is not the moment to haggle with the USA over the cost of reconstruction. Europe must play its part with no hidden agenda.
As our heads of state and government meet this weekend they must discuss how we can limit the economic fallout of the war for Europe's economy, how the ECB can stand ready to act swiftly to restore confidence in our currency if needed, and how governments can show a renewed commitment to the reforms needed to revive Europe's economy. They must also discuss, and be prepared to discuss when the crisis is over, why Europe has failed over Iraq.
It could yet be that this crisis will prove a turning point if our heads of state and government finally accept the need for a common foreign policy and a single EU seat at the UN Security Council, because Europe's troubled tribalism means that Washington wins the day. If there is a lesson to be learned from this crisis in London, Paris, Berlin and Madrid, it is that if we had a common foreign and security policy our world view would prevail.
Mr President, as dawn broke over Baghdad this morning, the people were awoken by the awful, deafening sound of the first bombs falling on the city. These people were the very men, women and children who some of us saw going about their daily lives, met and questioned just a few weeks ago. We are haunted by their faces at this terrible time. They know that 3 000 missiles will be dropped on Iraq from the first phase of the war. They are expecting to see, or perhaps to see once again, the fierce and unrelenting attacks on their country by terrifying fleets of F15s, F16s, B1s, B2s, B52s, Awacs and Apaches.
President Bush brazenly refers to notions of honour and moral principles and appeals to God, when he has taken the most inhumane and inexcusable of decisions. He has decided to interrupt the peaceful disarmament of Iraq in order to launch an attack on a country worn down by previous wars and by a criminal embargo, where, we have been informed, 50% of the population is under fifteen years of age. President Bush plans to launch an attack against this country involving 600 fighter planes, 70 warships, 6 aircraft carriers, columns of tanks and 300 000 soldiers. It is possible that some of the 600 journalists embedded in the armed forces will bring us pictures of popular rejoicing. Perhaps we will see Iraqi people welcoming their liberators with sweets and flowers. This is what we have been promised by George W. Bush and Kanan Makiya, a prominent figure amongst pro-American Iraqi exiles. According to the New York Times Magazine, this advisor to the President, who has lived in Cambridge since 1968, apparently spent much of his meeting at the White House in January explaining to his distinguished host that there are two types of Muslims in Iraq: Shiites and Sunnis. This just shows the depth of knowledge of this country and consideration of its future at the very highest level of political power in the United States!
Can it really be true that these are the people who intend to decide on peace or war, instead of the international community? What are they offering the Iraqi people? The eviction of Saddam Hussein? The Iraqi people will doubtless not mourn the loss of their dictator. But then what? Will there be a long-term American military occupation of one of the largest and most emblematic of Arab countries? Who can truly believe that this would be accepted? Furthermore, what are they offering the rest of the world? Will they pursue battles with other rogue states? This is what General Wesley Clark, the former head of NATO forces in Yugoslavia, has led us to believe. To paraphrase his words, he said that if our ultimate aim is to put an end to the threat of terrorism, Iraq will be just one battle in a wider campaign.
Do we really know the extent of the destabilising chain reaction we are initiating in the region? This will pose a threat to the whole world. A superpower with the greatest supremacy the world has ever known is openly affirming its imperialism, even if this means exacerbating divisions, increasing worldwide unrest and nurturing terrorism. History will note that public opposition to this irresponsible policy was mobilised and expressed strongly throughout the world. History will note that courageous people, including the leaders of the Churches, made their voices heard. History will note that some governments dared to raise their voices in opposition and stand their ground in the face of pressure, slander and even threats.
What will we remember about the role of Europe in this historic situation? I must say that I have not heard any comments this morning on the fundamental issue. Will the European Union dare to demand the immediate end of this unjust, illegal and dangerous war? What will it have to say about the fate of the Iraqi people,?
(Applause from the left)
... including Kurdish and Iranian refugees who may be threatened by this war? Whether or not there is unanimity between all the Member States, there are stakes that Europe can and must win, whatever the circumstances. What is at stake is the fundamental basis of the international system, in place since 1945, and the law it embodies in the eyes of all democracies.
Europe must therefore express its view on the new strategic doctrine of the Bush administration, which exalts military force, justifies a unilateralist approach and legitimises pre-emptive war. The European Union must strongly oppose the very grave precedent set by the American Secretary for Defence in failing to rule out the use of tactical nuclear weapons or nerve gas against Iraq. The European Union must also unequivocally condemn the irresponsible decision, taken unilaterally by a group of countries, including two Member States, to start a war without the approval of the UN Security Council, and against the will of the overwhelming majority of its members. The European Union must commit itself in a much more proactive way to restarting the Middle East peace process, to find a just and lasting solution to the Palestinian problem. Now, in allowing the war against Iraq to go ahead, we are allowing the situation in the Middle East to deteriorate to the lowest possible level. The President of the Arab League has warned that we are opening the gates of hell. Parliament is the only European institution to have made its stance on this war clear.
(Applause from the left)
I would like to remind you of the terms of the resolution we adopted on 30 January this year. Parliament reaffirmed its commitment to peace and the rule of international law. We voiced our full support for the work of Dr Hans Blix and Mr ElBaradei. We expressed the opinion that the violations of resolution 1441 thus far identified by the inspectors did not justify military action. We voiced our opposition to any unilateral military action. We expressed our view that any pre-emptive attack would contravene both international law and the Charter of the United Nations. We stated that such action would result in an even greater crisis involving other countries in the region.
This, at least, will provide our President with the basis of a clear, explicit and strong intervention to make at the European Council today. But even then, we shall not have heard the last of this. In light of the extremely serious situation developing before our very eyes, which may seriously deteriorate, we must assume our responsibilities and turn the tide of war. Old Europe must prove itself capable of setting out a vision of a new world. We must listen to the urgent pleas of our fellow citizens. This is what they expect of us.
(Applause from the left)
Mr President, I would like to start by thanking you for holding this debate, this extraordinary sitting. A similar sitting was held at the start of the first Gulf War.
Mr President, Mr Bush's declaration of war is illegal. The British Government is just splitting hairs in its pathetic attempts to justify military attack. The United Nations has not failed. It has represented the view of world public opinion correctly. The existing procedures, with all their limitations, would have been more than sufficient to prevent the outbreak of war, to ensure the continuation of the inspections, and we are convinced that they would have brought about the disarmament of Saddam Hussein and - why not - his trial by an international court too, if only the United States and the United Kingdom had abided by the rules,
if only the other US vassal States, especially the current and future Members of the Union, had given the law precedence over gratitude towards the United States, which is understandable but belongs to a bygone age and was owed, in particular, to a much higher calibre administration than that currently in power.
The future heralded by tonight's attack is a future of war. We are all wondering who is next on the list in President Bush's electioneering programme, for his list has nothing to do with the violation of international law or Security Council resolutions. In 35 years, at least 106 resolutions have been violated: 31 by Israel, 23 by Turkey, 18 by Morocco, 16 by Iraq and so on. This completely arbitrary action, the lack of credibility of President Bush's speeches on democracy and the law now leave us bewildered and require us to act. We are not Americans, we are Europeans, and today we must face up to the fact that a mockery has been made not just of international law but of European law too. We believe that all the provisions of the Treaty have equal status and must be respected, including Article 19, which compels the European members of the Security Council to uphold the positions and interests of the Union. This they have clearly failed to do.
(Applause)
We would like the Commission, the guardian of the Treaties, and Parliament to say so loud and clear. The European Union, Commissioner Patten, cannot be reduced to a humanitarian agency,
(Applause)
and Parliament cannot be reduced to a humanitarian agency advisory board. We consider that the United Kingdom and Spain's support of an attack to which even their own public are opposed is rash, illegal and incomprehensible.
(Applause)
We feel that the inconsistent behaviour of the Italian Government, which is to hold the next Presidency of the Union, of which it is a founder Member, has added to the prevailing confusion, but we also feel that France and Germany have also violated Article 19 in failing to seek agreement with the 15 Member States or with the Greek Presidency, which has been attempting to establish a role worthy of that name for the European Union right from the beginning.
We refuse to accept the choice now forced upon us by this situation: a choice between a position that is right but wholly ineffective, like the position of France and Germany, which failed to prevent war, and a position that is wrong, like that of the United Kingdom and Spain, which bewilders the people, facilitates war and paves the way for further wars. If the European Union had had a permanent seat in the United Nations, if it had been compelled by shared institutions and binding rules to adopt a unified position right from the start, we dare to believe even now that war would not have started last night. This is the challenge before us, before the Convention, although it does not always appear to be aware of the fact.
There are, however, more urgent, pressing signals we must send out, and the first concerns the Middle East. Irrespective of the belated announcement on the roadmap, we do not believe that the Bush administration genuinely intends to bring about peace in the Middle East, to bring Israel's military operations to an end. It will clearly be up to the European Union to make sure that the road map is genuinely implemented. Mr President, we are expecting an initiative in this regard. The second message concerns ourselves. It would be a serious, very serious mistake to postpone the Euro-Mediterranean Forum due to take place in Crete at the end of the month. That would be another unnecessary sign of impotence, which we really cannot afford at this time.
(Applause)
Presidents, ladies and gentlemen, this morning I feel both sad and uneasy. I feel sad because, as previous speakers have already said, war is always a sign of failure and because, unfortunately, what is happening is bound to fill us with sadness and also leave us dissatisfied.
I feel somewhat uneasy, however, because I actually believe that we have all been to some extent taken for a ride. For weeks and for months, we were concerned with making the efforts necessary to achieve the disarmament of Iraq by peaceful means, whereas in reality, the United States' decision for military intervention had, in my opinion, been taken quite a while ago. To be persuaded of this, one only has to read the report issued by the James Baker Institute last December, which laid out what the principles of US policy towards Iraq should be following the war. I therefore believe that the decision to use force was taken several months ago. We were encouraged to discuss disarmament by peaceful means and this gave the United States the time to muster its forces.
Having said that, the question we are facing, as Commissioner Patten said a short while ago, is not whether we in Europe want to be with the Americans or against them; whether or not we want to get on with the Americans. The issue is much simpler than that: do you want, do we want, a Europe that is independent of the United States? If the answer is 'yes', then this question must be put to the people, and we have clearly seen, in recent days, that the people wish to make their voice heard and to give their answer. It is the people alone who will allow us to move ahead with the construction of an independent Europe, in other words a Europe that is not an adversary of the United States, but its partner on an equal footing.
We are told today that Iraq is dividing the European Union. This is not true, ladies and gentlemen! The Iraqi affair is merely revealing the true picture. The European Union is deeply divided. Some European States will always give the alliance with the United States priority over the construction of an independent Europe. That is the reality of the situation. It is because we and our governments have never had the courage to hold a debate on this subject that we have seen the spectacle with which we are all familiar. This is the fault neither of France nor of Germany. It is the fault of all the leaders of the countries of the European Union over the last forty years, who have never got to the bottom of the problem. We shall have to resolve to do this.
If, however, we wish to see an independent Europe, we must also realise that this will come at a price. We cannot want Europe to be independent and at the same time depend fully on the United States for its security, because it is the US that has to bear the brunt of mounting military operations in the event of serious problems. If the European Union wishes to exist, it must be given the means to do so. This is how things are; this is the reality of the situation! Everything else is incidental. It is all well and good to hold meeting after meeting, and for the European Union to see itself as some kind of super-NGO, but given its history, its ambitions should be somewhat different.
Mr President, like most groups, the EDD Group is divided. Some of us consider war inevitable, some of us do not. Our common task is to limit it as much as possible and warn neighbouring states not to interfere. Let us pray that this war will end as soon as possible to avoid more innocent people becoming victims. Let us then draw lessons from this and look forward to a lasting peace in the whole region, including peace between Israel and Palestine.
The Member States of the EU can help with aid for development, and the opening-up of our markets should bring prosperity to the region. That approach may be the only means of avoiding an escalation of terrorism. The lesson to be drawn is that we all support the United Nations and are willing to reform it to ensure that our common peace-keeping institution is capable of keeping the peace. Kofi Annan wants a rapid reaction force to intervene for peace. Why do we not go for that instead of making a common EU military force?
In conclusion, it is clear that a common foreign and security policy decided by qualified majority is not a solution. In the European Council there is no qualified majority amongst those supporting the war, neither is there a qualified majority amongst those opposing it. The group of five has a blocking minority, and the group of 10 has a blocking minority. A common foreign policy following new rules on qualified majority would be a basket with nothing in it. The only realistic approach is for the EU to continue the consensus and leave questions of war and peace to the United Nations.
Mr President, President-in-Office of the Council, ladies and gentlemen, for ten years you have done nothing to prepare for a situation post - Saddam Hussein, to establish the protection of life and law in Iraq and the Middle East, and now, thanks to you, here we are discussing what to do after the war. The war is a present to us from law-abiding Europe, your Europe. Allow me to say that we non-violent, Ghandian protesters will fight from this moment onwards to ensure that war and other measures employed do not continue for one minute after Baghdad has been disarmed, not one minute! Will we have the strength? We are not going to shout 'Peace!' and then murder it as we did 70 years ago. You say we are acting unlawfully? As unlawfully as de Gaulle. You are as law-abiding as Vichy! We are acting as unlawfully as the Iraqi resistance, as unlawfully as the European resistance. We tell you now that we are going to throw ourselves into battle without delay and fight for peace founded on freedom and the rule of law. Cowardly Europe, Vichy's Europe! It is not the Europe of those who suffered fighting fascism, the Europe of Altiero Spinelli, the Europe of Ernesto Rossi, the Europe of those who genuinely gave us the right to look the heirs of Lafayette in the eye too, which you are failing to do with your outdated fascist, communist, papist contempt for the world of international liberal and religious reform!
Mr President, the thoughts and prayers of my British Conservative colleagues today are with the men and women of my country's armed forces on whom has fallen the heavy and dangerous responsibility of disarming Saddam Hussein of his weapons of mass destruction. The international community has long recognised the threat that Saddam poses for the security of our world, but our institutions have sadly failed to implement its decisions and bring about Iraqi disarmament as the UN has demanded in 17 resolutions. I have to say that, listening to this debate, I quite wonder whether some people ever intended that these resolutions should be implemented.
Today is not a day, however, to argue our differences over the reasons for this. As the Commissioner has said, there are lessons which the UN, NATO and Europe will have to learn for the future. That includes the practical reality of reaching a full European consensus when there clearly is division - there is even division in this debate.
It is because our first responsibility is for the defence and security of our people and the preservation of our democratic values - the very values which defend the freedom to participate in demonstrations such as those we have seen throughout Europe in recent days - that my party has given its clear support to the British Government and helped the Prime Minister, Tony Blair, to secure a major and decisive vote of confidence in our Parliament last Tuesday evening.
Now that the war has started, the eyes of the world have clearly moved elsewhere, but I welcome the publication of the road map to peace in the Middle East and believe it should not be treated in the cynical way in which it has been referred to in this debate today. If we are committed to peace in the Middle East we should all welcome that announcement. I also welcome the recognition of the role of the UN in post-war reconstruction in Iraq.
I am very encouraged by what Commissioner Patten had to say today about reconstruction after what I thought was a rather different message last week. There is no doubt that we enjoy peace, democracy and freedom of expression because European history has told us that the last generation, including the United States led by Roosevelt, fought to preserve these freedoms. Failure to confront Hussein now would create dangers to those freedoms in the future.
(Applause from the right)
Mr President, on behalf of our group I should like to give vent to our anger, our bitterness and our strong condemnation of the serious violation of the international law of the UN Charter by all the countries that are embarking upon this war. To my alarm I discover that some in this Parliament are willing to accept political responsibility. Had we not, I thought, actually agreed that we wanted to work through the Security Council? That we wanted to give our backing to Kofi Annan, Hans Blix and the weapons inspectors in the attempt to disarm Saddam? That we wanted Saddam before the International Court of Justice? Wonderful! - but, then, this was to be done via the Security Council. Now we see that the Security Council route is no longer being followed, a unilateral step to war has been taken and I hear of some who are willing to accept political responsibility for this. My group, and I hope the majority of this Parliament, is not willing to accept any political responsibility for this. This means that we in this House call on all the Member States, all the governments of Europe, to make neither political nor military contributions to this war.
(Applause from the left)
Mr President, this means that, while the disarmament approach was beginning to bear fruit and Hans Blix and Kofi Annan were urging the international community to respect international law, this international law has today been dealt a heavy blow. That has to be said first. Of course we are together responsible for reconstruction, of course we are together on the side of international law and the multilateral approach. Which is why we also say and I say here that Europe must not be the victim of the Pax Americana of the US. We must again seek new unity within Europe. We must again seek that one voice, and that one voice is one of conflict prevention, one of contribution to international law and the multilateral approach. It is also the voice that again and again will ultimately accept the responsibility worldwide for that international dialogue, for dialogue within Islam and, from our world, for cooperation with the Arab world, but as my group chairman Enrique Barón Crespo rightly said: 'The flower of war is a damned poor way to start this dialogue'.
(Applause from the left)
Starting from that basic thought, Mr President, I want to say here again that our Member States, if we feel that we need a common approach, should adhere to the articles in our Community Treaty. Then in spite of all the differences we must also actually seek that common ground. That common ground was and is the Security Council, is international law and can never be a unilateral step. Our common demand is, of course, that the war be limited. It is, of course, for Europe to be strengthened. It is, of course, for efforts within the reality that we are experiencing today to ensure that we again take international initiatives. The President-in-Office, Mr Papandreou, has rightly said that today with the leaders we will again have to think up measures. But also try to hear the voice of our peoples in Europe, who this time are ahead of our leaders, who have understood what kind of Europe they want. As you are together as leaders today, respect this voice of the European population and realise that this voice stands on the side of peace and international law.
The United States, Mr President, may be capable of starting a war unilaterally, but neither the United States, nor any other individual country, is able unilaterally to bring about permanent peace in this world. For this we need a strong Europe and a strong United Nations. I hope that our European leaders will hear this voice today.
(Applause from the left)
Mr President, the unilateral attack by the United States demonstrates once again that the United Nations has not been a valid instrument. The European Union has also demonstrated that the common foreign policy has not been common. Perhaps we should remember 30 August 1954 when a European Union of defence became impossible.
I regret the letter of the eight members. I also regret that the Spanish Government has expended more energy justifying the use of arms than seeking diplomatic solutions to the conflict. I am glad that the Catalonian Parliament has adopted a resolution in which it asked the Spanish Government to support the role of the Security Council so that the work of the inspectors may continue, so that the use of force outside the context of the United Nations may be rejected, and I am glad that the demonstrations in the streets, in the city of Barcelona and in other main cities in Catalonia, have demonstrated that our country is against war and in agreement with its Parliament.
Mr President, war has begun and we have had the first ten Iraqi deaths in Baghdad. These are facts. From now on weapons will be doing the talking and words will become weapons; they are no longer reliable. Let us look at the facts and the real agenda that is being employed will become clear. What must our agenda be?
Our peoples are deeply disillusioned, Mr President-in-Office, because Europe with its powerful institutions has been unable to avoid this war. Our European politicians will have to answer to their people for their impotence. Our European politicians will have to find solutions if they are to provide a real answer for this in the future.
Secondly: war kills, and in particular innocent citizens, women and children. We in the European Union must try to relieve the misery and ease the suffering. War destroys and, as Mr van den Berg has said, we shall therefore have to build an international framework for reconstruction.
Thirdly: people know where the war begins, but no one knows where it may end. The Kurds in Northern Iraq fear the loss of what little freedom and autonomy they have built up so painstakingly and at the cost of so many lives. They again fear finding themselves between the hammer and the anvil. Will the Kurds be sacrificed to do Ankara a favour? The Turkish Kurds are fearful of being militarily overwhelmed. The Kurds in Northern Iraq fear permanent occupation. The Iranian opposition fears that the mullahs will take the opportunity to destroy them.
Will the European Union see the opposition in Iraq being completely sidelined? In the Middle East the frustrations will flare up higher than ever. Only a solution with a Palestinian state, which is clearly coming, can bring these frustrations to an end.
Mr President, with the United Nations ruled out of the game, with NATO rendered powerless, and with the European Union coming unravelled, the revelation of the day, ladies and gentlemen, is not war, or to be more precise the international 'rat hunt', which it is claimed began tonight, although this claim is wrong because Iraq has been bombed every day for the last twelve years by the empire - or rather by the empire and its flunkeys. Nor is the revelation of the day the folly of the empire, this American empire to which we Europeans, like cowards, have been handing the keys to the world for years, whilst remaining fascinated, despite their shift towards totalitarianism, by their culture, their images and their language.
No, the novelty of the day is that the age-old dream of multilateralism and collective security, which inspired the entire twentieth century, has been shattered. Like the League of Nations once did, the UN is crumbling into insignificance. The international community is nothing but a hollow formula for supporting the empire and its Anglo-Saxon flunkeys. All that remains are States and only France, assisted by Belgium and Germany, remains to save Europe's honour. Consequently, in this slightly ridiculous debate, there is only one thing to say: 'The European Union is dead! Long live the sovereignty of the world's nations! Long live the Iraqi nation! And long live France!'
Presidents, so nothing has been able to deter the American Government and its British and Spanish accomplices from unleashing a pre-emptive war against Iraq, on the pretext - which everyone knows to be false - that Iraq poses an imminent threat to the United States and even to the whole world. In fact, as Mr Coûteaux has said, the United States has already, since the end of the Gulf war, been undertaking military operations, especially from the air, against Iraqi targets, causing losses to the civilian population, and has done so in peace time.
At the same time, the US is guilty, through having imposed a brutal embargo, of a genuine genocide which, according to the UN itself, has caused the death of more than one million Iraqi children.
The intention, which is today being cynically declared in the first few hours of the conflict, of assassinating Iraq's political leaders, represents a new stage in the descent into barbarity. From now on the leaders of the coalition can be neither indignant nor astonished when they become the prime targets of terrorist reprisals. This crisis has proved the senselessness of the European Union, torn apart by the opposing positions of its members, and has also proved that with average-sized powers and unable to become a major power, it is possible to create an organisation with no power at all.
Those in our countries who are striving for peace should call, as was done at the time of the Korean War, for an extraordinary session of the United Nations General Assembly to be held. Perhaps the only thing that could be done there is talk, but that will at least be doing something to achieve peace.
Mr President, we all regret Europe's failure in this crisis and the fact that the existing instruments for coordinating our foreign policy have shown themselves to be ineffective.
There is no question that our group wishes the European Union to have an autonomous position in the world based on the defence of legitimate interests, but also on values such as democracy, respect for human rights and freedom, in other words, everything that the regime of Saddam Hussein has destroyed in his own country and everything we share with the United States.
And therefore my group advocates strengthening the transatlantic link which has united us at other times in our history, which have also been difficult, as the President of the Catalonian Government has said.
Despite the obvious differences within the European Union, there are certain things which I believe, now more than ever, we are obliged to do together. We must increase our efforts to contribute to the search for peace in the Middle East, and to eliminate the points of tension in the Maghreb and, of course, provide humanitarian aid during the conflict and then assist in the human, political and economic reconstruction of the country afterwards, as the Presidency of the Union has pointed out.
I would ask the European Commission to reflect on whether it was hasty in some of the statements it made in this regard.
At times like this it is easier to look the other way, it is easier to hide behind a banner than to confront tyranny. Sometimes it is more profitable as well. What we must do is respect the opinions of others. However, experience has taught us, Mr President, that force is the only response to oppression, and we are only servants of our democratic convictions.
(Applause from the right)
Mr President, if we had to choose between US democracy and Iraqi dictatorship, the choice would be easy. If we had to choose between the transatlantic alliance and the dictators, the choice would be easy. As it is, we have to choose between Kofi Annan and George Bush, we have to choose between Prime Minister Simitis and President Prodi, who are the leaders of the Union, and Tony Blair and José Maria Aznar. Kofi Annan represents the law, Bush does not. Prime Minister Simitis and President Prodi represent the Union, the others do not. In whose name did George Bush deliver the ultimatum to Saddam Hussein? In whose name did Tony Blair and José Maria Aznar disregard the document signed at the European Council on 17 February?
We had scheduled the Euro-Mediterranean Forum for next week in Greece, Mr President, as you know, to discuss peace, social progress and peaceful coexistence. Many members of the parliaments of Arab and European Union countries are asking how they can discuss the forthcoming Euro-Mediterranean parliamentary assembly when bombs are falling on Baghdad, when Kofi Annan, the law and the UN have been brutally sidelined by George Bush's arrogance, when we are at the start of a war that is unilateral, pre-emptive, unjust, illegal and, as has been said, immoral and criminal. Even if the dictator falls soon, the arrogant nature of this action will remain. In 1991, there was the UN. In 1995 and 1998, the UN, NATO and the European Union were unanimous. In 2001 the entire world supported George Bush and the United States in the fight against terrorism. The President of the United States has wasted a huge amount of political and moral capital, he has dealt a blow to the UN, he has divided the European Union, he has widened the Atlantic and he has made relations with the Arab world more difficult. A great deal of damage has been done.
In effect, Mr President, war broke out on 17 September 2002, when the new strategy of the Bush approach was announced to the world. There was a country, the United States, which had great power, which grew out of the war to free Europe, Africa and Asia from fascism, out of the fight against communism during the Cold War, and now this power is in danger of becoming domination based on the use of force. The United States has thus discarded its historical role and, this being the case, it could be the start of a serious crisis, a crisis which, as Norman Mailer said, could affect democracy within the United States, and if it affects democracy within the United States it could also affect democracy in Europe too, and our freedom could be under threat as well. Therefore, President Cox, Mr Papandreou, tell the Council clearly, make it quite clear to the Council today and tomorrow that Europe has lost with George Bush's war. We have lost. Even if the dictator falls, I must stress, we have lost. The Europeans who are true friends of the Americans, of the citizens of the United States, cannot support George Bush. After the Second World War, we decided that never again would there be an Auschwitz, never again would there be a war. We must build this new Europe and give it a new Constitution which retains these two pillars: never again an Auschwitz, never again war.
(Applause)
Mr President, the current situation lends a great deal of weight to the opening sequence of Roman Polanski's award-winning film 'The Pianist', released last year, which showed a Polish family joyfully celebrating with champagne when it is announced that the French and British have declared war to go to the aid of Polish democracy in September 1939. The rest of the film shows the extent of the suffering awaiting the family.
These images are useful in that they temper the confidence we might have today in a cause which, ultimately, is just, and our hopes for a democratic future for Iraq, and add a human aspect. For, as a last resort, the combat taking place will set soldiers from democratic States against a totalitarian State. And in the face of such a situation, it is impossible to remain neutral.
Mr President, war is an evil, but in some cases it can be the lesser of two evils. The war has begun and Europe has been unable to prevent it. We must therefore do all we can, Europe must do all it can to ensure that this war is the lesser evil.
Mr President, 'the United Nations Security Council has not lived up to its responsibilities, so we will rise to ours'. With this sad but entirely justified observation, America's President Bush gave notice of the liberation of Iraq, the region and the world from Saddam Hussein. Military action against this merciless tyrant is not only fully justified; it is even a bounden duty. The UN resolutions are clear in this respect. The opposition organised by some Member States has, to put it mildly, not done anything for the credibility of the United Nations as a body for enforcing the peace. It was high time we took action against the local, regional and global danger posed by this heartless tyrant with his weapons of mass destruction. At the same time, it is of the greatest importance to repair damaged transatlantic relations. Let us - in Europe, America and elsewhere - recover our unanimity and together commit ourselves to a free and democratic Iraq. We pray for compassion towards the Iraqi people and soldiers and their families. We also pray that we in the European Parliament will, together with President Bush, acknowledge our dependence upon God.
Mr President, despite the errors, the culpability and the geopolitical inconsistency of the US policy, Europe must not lose its capacity for farsightedness or fail to realise the severity of the threat posed to us by Baghdad. Have we forgotten September 11 already? European foreign policy, if there is such a thing, cannot be reduced to the fine, ineffective action of narrow-minded pacifists, who have never genuinely condemned Saddam Hussein or the use of weapons of mass destruction in their demonstrations. Even today, we have heard honeyed words spoken to the Arab world. I ask you: have you seen or heard Arab television? It proclaims loud and clear what the crowds of Arabs, including the immigrants living in our cities, want to hear. Yet when Saddam Hussein draws the menacing sword of Islam and proclaims Jihad, it is we Europeans who will be his direct, closest target. May God prevent a disaster in London, Milan or Brussels such as that caused by Arab fanaticism on September 11 in Manhattan. May God protect young Europe and the young Europeans who, I am afraid, will be fighting in the front line or, like our fine Alpine troops, working for peace in Afghanistan.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, every war is a moral defeat for politics, and, in this instance, war is also an expression of Europe's weakness. The good news associated with this is that this war will mean the end of Saddam Hussein, who has so many people on his conscience and who would wreak even more havoc. Even so, many of the public have doubts when considering whether this good objective justifies the sacrifices involved. Let us just consider the problems related to the region's stability, the issue of the legitimacy of a war started by unilateral actions, and the consequences for the United Nations. My own doubts about this have not been dispelled, either.
We now have to be prompt in providing aid for the people in the aftermath of war and for the purpose of stabilising the region. This is where we Europeans have to make the effort, and we have to get the quartet down to work with a view to resolving the problems in the Middle East. Especially, though, we have to do our own homework. None of Europe's governments appear to be coming out of the present situation in a particularly good light, and we should recognise that it is only together that we have a part to play in matters of war and peace, that the Convention must therefore come to a successful conclusion, and that foreign policy, too, must be founded on decisions by a qualified majority, in order that Europe may soon speak with one voice.
This must also be the basis on which we again strengthen our transatlantic ties, which bind us to the great democracy on the other side of the ocean, but these must be founded upon our own strength, on which any partnership must be dependent. Then, I believe, the democracies on both sides of the ocean will be able to make it their concern to establish a just world order, for no world order can be established by violence. Other ways and means must be found to create this world order, and this is something we must achieve together.
Mr President, having won less than a quarter of the electorate's vote, George W. Bush is the least well-supported president in US history. Although he is in power, he does not represent the American people, to whom Europe owes a great deal and with whom we share so many values. It is precisely these values that Bush is scorning, with his warmongering cronies and his disregard for Europe.
The primary victims of this war are the pre-eminence of international law, the necessary respect for all human life and the need to work towards a fairer, more peaceful world, which imposes the essential requirement that force be used only as a last resort. Bush wanted this war. His target is indisputably an unacceptable regime, but there are other dictatorships that also deserve to be eradicated. The universal reign of democracy and human rights, however, will not be established through the use of weapons and cultural violation.
President Bush will certainly succeed in bringing down Saddam Hussein's regime by military force. It will, however, be at the cost of many innocent victims and significant collateral damage in Iraq and the surrounding area. Those, like the stock markets, who are expecting a short, clean, clinical war should recall why Bush Senior, who did have the backing of the international community, did not at the time take military action to the point of overthrowing the Baghdad regime. In fact, Bush Senior knew that he would get bogged down in a quagmire, that the fall of Saddam Hussein would lead to ethnic and religious confrontations that could not be managed from outside. The risk of an extremely costly, prolonged conflict is clear. Such conflict would be punctuated with terrorist incidents and suicide attacks, leading to further division and a consequent spiral of violence in the region and beyond. The economic cost as well as the human cost could exceed the intrinsic cost of the war, which is estimated at USD 100 billion.
The world economy has been experiencing a minor recession for the past three years. The financial markets have seen stock losses exceeding a trillion dollars. Banks, insurance companies and pension funds have been weakened. International trade has slowed down. Civil aviation, tourism and other economic sectors will suffer on account of the climate of insecurity and the speculative explosion in the price of certain raw materials, particularly oil. If consumers in the United States and Europe were to lose confidence, internal demand would collapse and lead the global economy into a prolonged recession. Not only will the weapons conflict cause desolation and ruin in Iraq, it will also affect the social and human condition of hundreds of millions of men and women all over the world.
Mr President, history will look harshly upon those who have chosen military action over a promising diplomatic process supported by the United Nations.
Mr President, I refuse to be considered to be Saddam Hussein's friend - for he is and will always be a criminal - just because I am in favour of peace. I am opposed to this war because it is taking place outside the context of the UN, and if we reject the grace of God there remain only the law of the jungle and the law of the strongest; there remain only moral, legal and political illegitimacy. In this context, the decision of certain governments to allow US troops to use their airbases and air space, as even the renegade Italian Government has done, is in contrast with the general principles of international law enshrined in the United Nations Charter. Therefore, I and my party - l'Italia dei valori - which immediately opposed this conflict vehemently, are now taking a stand against the wily tricks of the governments which claim not to be warmongers but which are helping those who are warmongers: a role which is usually reserved for those abetting criminal acts. Hitherto, these governments have assured us that they would respect the will of the UN, but now that the UN has refused to authorise the attack they have already broken their promise. Clearly, Mr President, they were thinking, as they are thinking now, about the future distribution of the spoils of war and they hope, like all puppies begging at their master's table, that some crumbs will fall from the United States' table.
Mr President, we see how, after months and years of negotiation, diplomacy has failed to disarm the Iraqi regime peacefully. However, given the regime's nature, that laudable objective was, no doubt, impossible to achieve, Saddam Hussein having an inordinate tendency to interpret any desire for peace as evidence of the weakness of those with whom he is dealing.
There are thus many things that we might find regrettable about the approach that has been adopted. First among them would no doubt have to be the way in which the European Union itself approved the intervention in Kosovo in 1999. That created a precedent, for the operation was carried out without reference to the UN, even more so than the current intervention in Iraq, which can at least invoke Resolution 1441.
Today, however, we must draw a line under our regrets. Let us not allow ourselves to be led astray. Primary responsibility for the present situation rests with the loathsome regime of Saddam Hussein, who, as past events have demonstrated many times over, brings the scourge of war in his train much as clouds presage storms. Now, we must do everything possible to safeguard both the Iraqi civilian population and the future of an Iraq liberated from tyranny.
With this in mind, Mr President, the European Council meeting this afternoon would do well to recall these objectives and unite around them.
Mr President, in today's debate I believe we are faced with a double frustration.
Firstly, the frustration that peace has regrettably not been possible. And I would like to say that peace is not the exclusive domain of any political group, of any Member of this Parliament, or of any government. Peace is a universal value which is expressed and lived by an individual according to the ethical conscience of that individual.
There is also frustration, Mr President, at the insufficient role played by the European Union in this conflict. But we can confront this fact in two possible ways: by means of a simplistic, fruitless and internecine debate, criticising ourselves for the insufficiencies and irrelevancies of our presence or, as the President-in-Office of the Council said, by drawing conclusions that will prevent us from repeating the same mistakes in the future. And it is clear that, in view of our lack of capacity, Mr President, there is currently no alternative in the field of defence and security to the Euro-Atlantic alliance, whether we like it or not.
Furthermore, Mr President, as has been said here this morning, the problem of the Iraqi crisis does not lie in Washington, in London, in Madrid, in Paris or in Berlin: the problem is in Baghdad and is called Saddam Hussein.
Mr President, we must mobilise all our resources. We must turn need into a virtue and try to turn the discord of the present into harmony in the future. A future, Mr President, which nobody is going to hand us on a plate, a future which we must fight for and in which we can exert an influence for better or for worse. And in order to make a success of that future we have two alternatives, Mr President: we either realise our greatest dreams of a united Europe, a Europe of unity in diversity which speaks with a single voice, or we will have to learn to live with our worst frustrations.
(Applause from the right)
Mr President, this war was a foregone conclusion. Popular protest was ignored and UN backing dispensed with.
Question one: where to now? Where is the world going and where do we stand, as representatives of the people and as responsible men and women, simply responsible men and women, witnessing these highly dangerous developments?
Question two: if this dangerous turn of events is merely, I repeat merely , met by our wishes and/or intervention for this war to end as quickly as possible, what next? What other foregone conclusions will be applied using the same modus operandi, with us again hoping they will end quickly? President Bush maintains that he is fighting the dictator and the dictatorship, which he compares with the democracy which he and all of us serve.
Question three: is our democracy so superior that we have to despise the reactions of people all over the world, trample all over international law and dismiss the contempt shown for the UN and its Security Council? Is this the difference between democracy and dictatorship? Is this the difference between dictators and democrats?
Question four: this old Europe, as Mr Rumsfeld so disparagingly calls it, is making a huge effort to demonstrate that, with peace, democracy and solidarity, it can move forward and set the world an example in how to resolve international differences peacefully. Are we going to allow plans or foregone conclusions about its divisions or weakening unity to be imposed on us on the long hard road towards reconstructing our future by being tolerant and relaxing our reactions?
I have posed four questions which bring me to a very simple conclusion. Forceful reaction to friends and allies dragging the world to ruin on the grounds of the misunderstood interests of a superpower which has lost the plot and asks no more than that we should bungle along with it! We too have responsibilities for this world, rooted in the democracy we serve and defend.
Down with war! Long live peace between nations!
Mr President, I am afraid that all endeavours to bring the Iraqi crisis to an end without using force have failed. Thus, an intervention is being carried out which, I would point out, is based on at least three United Nations resolutions: 1441, 678 and 686. I share Mr Poettering's opinion on Saddam Hussein: it is he who is responsible for the current events. He could have avoided armed conflict by putting an end to his bloody dictatorship, as was suggested to him until yesterday afternoon not just by many Members of Parliament but by the Government of Saudi Arabia and other Arab countries too. We cannot compare President Bush to Saddam Hussein. We cannot compare the President of the largest Western democracy to a bloodthirsty criminal autocrat who has annihilated all trace of democracy in Iraq and is the only dictator to have used weapons of mass destruction.
I am afraid that Europe has shown itself to be divided on this matter. It is our immediate duty to seek to restore unity to the Union. Today's European Council, Mr Papandreou, can be the start of a new endeavour to give Europe a single foreign policy and a single defence policy. We can take practical steps to reinvigorate the European action, Commissioner Patten, once the Iraq conflict is over. The Union, together with the United Nations, must take the lead in building the new Iraqi democracy. It will thus have a major role to play which involves, not least, taking powerful, coherent measures to combat terrorism and the proliferation of weapons of mass destruction. However, this politically strong Europe will have to be an interlocutor on an equal footing with the United States, another major leader in international politics, although we cannot, as President Prodi said, hope to build the Europe of tomorrow from a position of opposition to the United States.
Moreover, a number of criticisms have been made of the Italian Government which do not deserve a reply, for they are unfounded and were coarsely expressed in the manner of those who always give partisan interests precedence over national and European interests.
Mr President, it has to be noted that there is no legal justification for the decision by the United States to resort to immediate war, as the desired objectives could have been achieved by other means. The inspections produced evident results and, as Mr Blix himself said, opened the way to genuine disarmament by Iraq without the need to engage in armed conflict. President Jacques Chirac and French diplomats have not ceased their unequivocal condemnation of Saddam Hussein's regime. Moreover, they have constantly expressed the concern that Security Council resolution 1441 should be given its full meaning, repeatedly proposing that the inspectors be given further material or legal resources. The position maintained by France is shared by a large section of the international community, and in the Security Council, the sole legal body authorised to legitimise the use of force on an international scale, there has never been a majority sufficient to authorise an early recourse to war.
I am horrified by the thought of the consequences of such a war in terms of human lives, both those of the Iraqi civilian population, which has already suffered particularly greatly, and of the British and US armed forces. In the event of a chemical or biological attack, France will give them every support in the form of humanitarian aid.
A conflict such as this, however, jeopardises the efforts made over 50 years to build a world founded upon law and collective security. This conflict both greatly endangers the political stability of the Middle East as a whole and creates the risk that terrorism will again inflict devastation on a global scale. All we can do is hope that it will come to an end as quickly as possible.
On this sad day, I am extremely proud to be French, for my country has been unstinting in its efforts to attempt to avert this futile war.
(Applause from the right)
Mr President, ladies and gentlemen, the time for illusions is past, and now we must face reality. Saddam Hussein's criminal regime must be disarmed. That is what most of us in the House want, and to that the United Nations has committed itself in almost innumerable resolutions of its Security Council. Most of the indications are that it would not have been possible to disarm Saddam Hussein without the use of military means, whether another four, eight or twelve months had been spent attempting it. What matters now, therefore, is this war be brought to a speedy conclusion, sparing, if at all possible, those not actively involved in it. My sympathies today are with the soldiers who must come through this war, as well as with their families and with those who will be the victims and will have suffering to endure.
I believe that one of the illusions that we must cast off is the role of the European Union. The part it has played in this crisis has been a lamentable one, for it has been divided and lacking any capacity for action and or any influence on the objectives it purportedly seeks to achieve. That is not the least reason why the European Union must, in the post-war period, undertake to make a substantial contribution towards enabling the people of Iraq to establish a state and a social order that are of their own choice and that is prepared to live at peace with the world. It is obvious, though, that the Europeans have failed. When will Europeans at last learn that the world will listen to them only when they speak with one voice?
Mr President, this morning, then, the war began that must lead to genuine disarmament in Iraq and that is designed to put an end to the reign of terror that has been conducted there by Saddam Hussein over many years. It is deeply regrettable that the United Nations Security Council has not been able to bring about such disarmament despite 17 resolutions since 1991 and the many teams, with hundreds of inspectors, that have been in Iraq since then.
Saddam Hussein has already waged three wars: against Iran, against Kuwait, and against the Kurds, using chemical weapons in his own country. These wars led to millions of deaths and produced millions of refugees, 50 000 of whom live in the Netherlands. Meanwhile, there are strong indications that these chemical and biological weapons have also been placed in the hands of terrorist organisations. What those groups are capable of, we saw on 11 September in New York.
That is why, politically, I support this action and why I also wish to express my loyalty towards the many soldiers, from Europe too, who have to complete this difficult task. I was still a child when American, Canadian, British and Polish soldiers risked their lives in order to liberate Europe and my own country in 1945. Since then, I have often wondered how many millions of lives could have been saved if we had intervened as early as in the 1930s. That is how I see this action now, as an action designed to prevent much greater disasters in the future. I wish to express my sympathy for the Iraqi population which has already suffered so much but for whom there is now perhaps a light at the end of a long tunnel.
Finally, there will be a very great need, once this war is over, for the healing of wounds. Iraq will need a very great deal of help. EU Member States will have to reflect upon their behaviour during the last week in the Security Council. We shall have to reach out to those in the Arab world, for this war is not directed against them but against the evil in Iraq that must be stopped before it is too late. That is what this conflict is about and that is why, politically, I want, in common with the Dutch Government, to support those countries which last night began this action to disarm Iraq.
Mr President, in the past few months, the common foreign and security policy has very obviously proved to be devoid of any content. One might think it should be possible for the EU Member States to stand shoulder to shoulder when democracy is challenged by dictatorship. One might think that the EU Member States should be able to unite in choosing between freedom and oppression but, unfortunately, a number of Member States have made it clear that, in foreign policy, they are not in the first place guided by what may be regarded as right and proper.
It was very gratifying to see the majority of new Member States siding so powerfully with those values that form the basis of our European cooperation, and correspondingly sad to see long-standing Member States react to those countries' stance with threats and blackmail. We might ask ourselves what right we have to ask countries that have experienced decades of dictatorship to abandon their democratic ideals.
It will take time to heal the wounds inflicted upon European cooperation during the last few weeks and months. Even so, we must work more single-mindedly than before to build an EU that can speak with one voice and act with one agenda in the world. The voice and the agenda must, however, be ones that we can be proud of. There must be one voice that speaks for freedom, democracy and human rights, and not only on our own continent.
The first thing we can do is help with the construction of a liberated Iraq, both in economic terms and through practical aid in building the Arab Middle East's first democracy.
Mr President, honourable Members of the European Parliament, the summit is due to meet tonight. It will discuss exactly what we have discussed here this morning. Your president, Mr Pat Cox, will have the opportunity to address the meeting on behalf of the European Parliament and we await his comments with interest. I can, however, assure you that the Greek Presidency will pass on the views expressed in this Chamber, this Chamber of democracy, where European public opinion is represented, to this evening's meeting.
Here too the perceptions have differed. This is a strength, not a weakness. It is the basic principle of democracy. Our wager, our challenge is to find the synthesis from this democratic thesis and antithesis, the common will to move forward. The presidency also assures you that it will do its job to help achieve this aspiration and reach this synthesis. We know, as do the Fifteen, that we always have a responsibility to approach and achieve this common will. Numerous members of the European Parliament spoke of the need to heed the voice of the citizens of Europe and their unity and common will. Perhaps, as we discuss the future of Europe, we should consider how to empower this voice, the citizen's voice, in our institutions and decisions and how to ensure our citizens are more seriously involved in the overall process.
Nonetheless, numerous common messages emerged from these different perceptions. Of course, the first was acute disappointment at the failure of diplomatic efforts. The second was the need for our humanitarian presence. Commissioner Chris Patten spoke about this. And regardless of one's stand on the war, it is, I think, morally and politically correct to say that the European Union will not turn its back on any humanitarian problems which this conflict may cause. We have to turn our attention to the Iraqi people. Hunger, refugees, the cold, possible problems in northern Iraq, vulnerable groups, displaced persons, these are all problems waiting to happen. I should like to emphasise that we already enjoy excellent cooperation with the Commission and Chris Patten on these issues and, as he quite rightly said, the European Union can be proud of its record here. Even if we have aspirations to be a more important piece on the international chessboard, we should be proud of the important humanitarian work carried out by the European Union in all four corners of the world, wherever it is needed.
Thirdly, numerous references were made to reconstruction. This word is a word which many Member States have been loath to use or discuss, either because, first, the war has barely started and, secondly, because they are understandably reticent about calling on the European Union to pay for the damage when the party is over, especially when, in this particular war at least, the Union did not approve. But here again we have an important responsibility. First of all, a responsibility for the fact that we want any developments in the region, and in Iraq in particular, to be directed centrally, to be directed by the UN, and if we are involved in reconstruction we can insist that the European Union will only make a substantial contribution if the United Nations is involved and directs the process, whatever that process may be. Consequently, we have a responsibility to ensure that the UN has the lead role and then, of course, we also have a serious responsibility to play our part in the reconstruction process, whatever that process may be, as and when the fighting stops.
We also have a serious responsibility, as many of you pointed out, towards neighbouring countries. We are in contact with them and I think that here too, especially as regards the candidate country, Turkey, that it needs our help, especially as it progresses towards accession, and that it is bound to be affected one way or another by the crisis in Iraq.
In the Arab world, several Members pointed out that dialogue here is difficult at the moment. I would say the opposite is true, because the European Union has authority in the Arab world. The initiatives the European Union is taking, our constant understanding with them, have shown that there is no cultural divide. Even the citizens shouting for peace in our streets have proven that. The invitation extended to the presidency of the European Union by the leaders of the Arab world to visit Sharm el Sheik was not a happy coincidence. I also welcome the initiatives taken by the European Parliament to arrange meetings with parliamentarians, regardless of when they take place. This dialogue is essential if we are to start a debate on fundamental issues, fundamental issues which will avert possible future crises, issues such as poverty and economic cooperation, human rights and democracy, the role of women, security and how we can work together to fight terrorism, illegal immigration and numerous other problems. Of course, the fact that we are advancing this peace process in the Middle East jointly with the Quartet, and with the unanimous backing of the European Union, the European Parliament and the Fifteen, is appreciated by all the forces working for peace, by Israel and by the Arab world.
Finally, an important message emerged about our relations with the United States. Numerous speakers emphasised that the point is not whether we are for or against the Americans. That is not where the problem lies. Whether we are friends or not is not the point. As Mr Crespo and several other speakers said, we are partners and partners need to talk on equal terms. Talking on equal terms means, as Mr Poettering said, that we ourselves need a strong Union. We need a single voice and we need to be able to take on more and more responsibility in international affairs. We need to give serious consideration to the future development of our defence and foreign policy and we need systematic dialogue with the United States.
As a brief aside, when we met a few months ago, members of the Foreign Affairs Committee in Congress went for me hammer and tongs on the subject of the International Criminal Court and our position. I discussed the matter with them, I expressed the views of the European Union and I realised that they do not really know what we are thinking, what our stand is and why we think this court is so important. I do not know how many I convinced, but they certainly went away thinking more about our position than before. I also know that Mr Pat Cox has already taken initiatives to start a debate between the European Parliament and Congress and I welcome these initiatives, which I think should be supported and, of course, intensified.
We have to work with the United States if we want a multilateral approach to problems and I did not hear anyone speak out against multilateral cooperation within the international community. A multilateral approach to today's problems which, in the final analysis, means safeguarding a simple principle, the principle of the 'strength of law' rather than the principle of the 'law of the strong'. That is what the European Union is. A community of values. A community of principles. That is what unites us. Different nations, different languages, even different traditions, but with a common will based on principles, based on these values. And it is on the basis of these values that we are building the Europe of the 15, the Europe of the 25, then of the 28 or even perhaps more, if we include the Western Balkans.
We have done a massive amount of peace work on the basis of these principles. We are continuing this magnum opus by enlarging and promoting our international role. And we can ensure that Iraq and how the problem of Iraq has been dealt with will be the exception in the international community rather than the rule, thereby safeguarding global intergovernmentalism, which there is an increasing call for, and the application of the basic principles which we embrace and serve, be it in the Council, the European Parliament or the Commission.
We may have our differences, ladies and gentlemen, but we shall emerge from this crisis - this is the message I get from my colleagues and from our citizens, whom we all honour - decisive, with renewed political will, determined to build a stronger, united Europe. Whether this will come about today, tomorrow or in a few months' time, I do not know. But the momentum is there. The momentum is there and I think it is our responsibility to help put flesh and bones on our debate in the Convention on the future of Europe and, of course, later, at the Intergovernmental Conference, so that we can talk of a Europe which will foster democracy, progress and peace both on our own continent and throughout the world.
So I am optimistic, especially following our debate, that the leaders of the European Union, the European Council, will indeed send out a message of unity, cooperation and determination to deal efficiently with the problems ahead, and I envisage a decisive role for the European Parliament in paving the way forward.
Mr President, whatever else the Parliament may or may not think about me, I think that it would concede that I have always taken this Chamber and, indeed, the issue of democratic accountability, extremely seriously. One day - I will leave it very late because it may be a very unpopular thing to say and I may be accused of lèse-majesté - just before I leave the European Commission next November, I will deliver a little speech in this Chamber about how much better debates are when the people who make speeches have the courtesy to stay behind and listen to the answers.
I should like to answer three of the points that were raised in this debate. They were raised in one case by somebody who is still here, and someone else who raised a point to which I will respond was one of a number who mentioned U.S. relations. Let me begin with the discussion on humanitarian aid and reconstruction.
My honourable friend, Mr Evans, who alas is not able to be with us, claimed to detect a difference between the remarks I made last week on reconstruction and humanitarian assistance and what I said today. I want to do something which I always used to criticise the former Labour Prime Minister, Harold Wilson, for doing. I shall read to you one of my own speeches. I would just like to quote what I said last week and then move the debate on a little.
After talking about humanitarian assistance, I said that 'immediate humanitarian help is one thing, but the demands upon us will certainly extend much beyond that. As the House is all too well aware, Europe's external relations budget is already heavily committed. It will be very difficult in any circumstances to launch massive new programmes in Iraq and in the neighbourhood of Iraq.' We have had representations already, for example, from the Jordanian Government. But it will be that much more difficult for the European Union to cooperate fully and on a large scale - also in the longer-term reconstruction process - if events unfold without proper UN cover and if the Member States remain divided.'
I went on to say 'I am simply making an observation of fact: if it comes to war, it will be very much easier to persuade you - the European Union's budgetary authority - to be generous if there is no dispute about the legitimacy of the military action that has taken place; about the new political order that emerges thereafter; or about who is in charge of the reconstruction process. I am not making a quasi-legal point. I am simply offering a political judgement of no great novelty or sagacity. It seems pretty obvious to me.' Indeed it does seem obvious.
I am delighted that since then, others have taken up a similar theme. There should be a new UN resolution following any conflict, providing not just for humanitarian help, but also for the administration and governance of Iraq. That must now be done under proper UN authorisation. These are not my words; they were from the speech made by the British Prime Minister, Tony Blair, in the House of Commons this week. I say without any hint of irony that I am glad that the argument some of us have been putting for weeks, if not months, is now starting to take off. I wonder, just in passing, whether it would have done so if we had never raised the point in the first place.
Second, I should like to say a brief word about the United States and our relations with that country. Criticising the United States is not the same as having a European foreign policy. It is equally the case that to disagree with the world view of Richard Pearle or Robert Kagan is not to be anti-American. There are millions of Americans who disagree with Mr Pearle and Mr Kagan.
(Applause)
I do not think that anybody accuses them of being anti-American. Do we accuse most of the last Democratic administration of being anti-American? Do we accuse a lot of Republicans today of being anti-American? If signing up to whatever Richard Pearle has to say is a necessary price to pay to demonstrate that one is a passionate believer in the transatlantic relationship, then you had better put in a call to Brent Scowcroft or to many of the most distinguished figures in previous Republican administrations. Let us make that point gently: I am not prepared to be judged on my relationship with America by whether or not I agree with Richard Pearle.
(Applause)
And since I am in an excessively candid mood, I shall make a third point. There have been many discussions in the Convention - which rolls on under its distinguished presidency - about the future of the common foreign and security policy, discussions in which I have taken part myself, discussions about the use of qualified majority voting, discussions about double-hatting; all this and much more: it has been an extremely exciting ride for all of us who have taken part.
But let me remind the House of what the Treaty already says. Article 11 was referred to by the honourable Member in her extremely good speech. Article 11(2), subparagraph 2, says that 'The Member States shall work together to enhance and develop their mutual political solidarity. They shall refrain from any action which is contrary to the interests of the Union or likely to impair its effectiveness as a cohesive force in international relations'.
I do not know how this translates but, as my late father would have said, pull the other leg.
Institutional change can certainly help to create political will. I do not doubt that at all. But you cannot create political will through institutional change alone, and institutional change is not a substitute for political will. I am afraid that is a lesson which I have learned the hard way over the last three and a half years.
(Applause)
That brings our extraordinary debate to a close. I should like to thank all colleagues who have participated and also the Council and the Commission for their participation. The debate has revealed that many differences remain, but also that they are based on honest and deep convictions, which also differ. I thank you for the calm, reflective and respectful manner in which the debate has taken place.
(The extraordinary sitting closed at 11.45 a.m.)
WRITTEN DECLARATION (RULE 120)
It is with great sadness that, with the war in Iraq already having begun, we are here taking part in what is nonetheless an important extraordinary sitting, to which we are contributing, together with our group, in this last ditch attempt to join forces against the war. The protest still stands at this particularly serious time in international politics, marked by a unilateral, unlawful war waged by the United States and its allies in defiance of the United Nations' Charter and the will of the Security Council, which will provoke a humanitarian disaster and cause the deaths of thousands of innocent people.
It is inadmissible and particularly repellent that a number of European governments, especially that of Portugal, should be associated, through the notorious Azores Summit, with this war that has been condemned by a range of public opinion and is the subject of a motion of censure delivered to the government of my country.
It is unacceptable that, in disregard for the European Parliament's position - which is one of opposition to a war without the sanction of the United Nations - some European governments should have persisted in their support for the Bush administration, whose real objective was never to disarm Iraq but, rather, to overthrow the Iraqi regime, install a North American protectorate there and control the wealth of Iraq, particularly in the form of oil.
We shall continue to oppose war and to defend peace.